     Case 0:21-mj-06443-LSS Document 5 Entered on FLSD Docket 08/04/2021 Page 1 of 1
                                    COURT M INUTES/ORDER
                    U nited States M agistrate Judge Patrick M .Hunt
                                                                                Date:8/04/21           Time: 9:30a.m.
Defendant: BrandonSchwartz (J)                 J#; 57755-509 Case#: 21-6443-Hunt
AUSA:JamesUstynoski(DericZacca-Duty)                     Attorney: Richard L.Cooper,Esq
Violation: Dealing in Firearms withouta Iicense.
Proceeding:RRC/PTD Hearing                                         CJA Appt:
Bond/PTD Held: t'Yes                     Recomm ended Bond:
Bond Setat:                                                         Co-signed by:
 CCI Surrenderand/ordonotobtainpassports/traveldocs                        Language: English
      ReporttoPTSas directed/or        x'saweek/monthby                    Disposition:
      phone:      x'saweek/monthin person                                  Ajjpartiespresent Deftconsentto
                                                                                                .

      Random urinetestingbyPretrialServicel'                               procee
                                                                                    dyy zoom .Govtproceed by
      Treatm entasdeem ed necessary
  1
  - Refrain from excessive use ofalcohol                                   proffer.AgentElizabeth M orales-ATF
    P                                                                      sw orn.Cross-No redirect.Argument
       articipate in m entalhealth assessm ent& treatm ent
 C'
  r'l M                                                                    by both parties.
        aintainorseekfull-timeemployment/education
      N                                                                      he govt's m otion isherebygranted.
       ocontactwithvictims/witnesses
                                                                           Deftshallbe detained pending trial.
  r No firearm s
                                                                           (Dangerto thecommunity)
  r Notto encum berproperty
 Cr
  3 Maynotvisittransportationestablishments
    HomeConfinement/ElectronicMonitoringand/or
      Curfew              pm to        am ,paid by
                                           >:
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 c Travelextendedto: SDFL
 R Other:AppearataIIcourthearingandcommitno new crimes                .


NEXTCOURT APPEARANEE Date:                    Time:            Judge:                           Pl
                                                                                                    ace:

ReportRECounsel: RRC RESET                    8/13/21 11:00a.m,              Duty                          FTL
PTD/BondHearing:
Prelim/ArraignorRemoval:          8/13/21           11:00 a,m. Duty                             FTL
StatusConference RE:
Check if       The motion to continue to permit the defendant to hire counselis GRANTED. The time from te ay through th'
Applicable: r  rescheduled date i
                                s excl
                                     uded from thedeadl
                                                      inefortri
                                                              al ascomput ed undertheSpeedyTrialAd, si
                                                                                                     ncetheendsofjustic
               served bygrantingthiscontinuanceoutweightheinterestsofthedefendantandthepublicinspeedytrial.
D.A.R. 9:30:17                                                            Tim e in Court:         ..X V t 9u4R
                                               :,
                                                                                                j)age;
